UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-2005


In Re:   MARC PIERRE HALL,

                Petitioner.




             On Petition for Writ of Error Coram Nobis.
                        (3:95-cr-00005-FDW-1)


Submitted:   March 30, 2010                 Decided:   April 2, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marc Pierre Hall, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marc Pierre Hall, a federal prisoner, petitions this

court for leave to file a writ of error coram nobis, 28 U.S.C.

§ 1651(a) (2006).      Hall challenges his federal convictions for

conspiracy to distribute narcotics, possession of a firearm and

a destructive device in relation to a drug trafficking crime,

and damage to real property affecting commerce.

           Coram nobis, however, is not a substitute for direct

appeal,   and   the   writ   will   not    lie   where   there   is   another

adequate remedy available. See United States v. Darnell, 716

F.2d 479, 481 & n.5 (7th Cir. 1983); Azzone v. United States,

341 F.2d 417, 419 (8th Cir. 1965).           Hall’s motion for leave to

file a writ of error coram nobis seeks to challenge his federal

convictions.    He has received a direct appeal and filed numerous

habeas corpus challenges.      Accordingly, we deny the petition for

a writ of error coram nobis.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                           PETITION DENIED




                                     2